Citation Nr: 0812722	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  05-35 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to post traumatic stress disorder 
(PTSD). 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1943 to 
January 1946.  He was awarded the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
September 2004.  A statement of the case was issued in 
October 2005, and a substantive appeal was received in 
October 2005.  

A VA Form 9 was received in October 2005 indicating that the 
veteran requested a Board hearing at the RO.  However, in a 
form received in March 2006, the veteran checked the 
appropriate box to indicate that he waived his right to an 
in-person hearing and that he desired a videoconference 
hearing at the RO, instead.  By letter received in January 
2008, the veteran's representative withdrew the request for a 
videoconference hearing.  


FINDING OF FACT

Hypertension was not manifested during the veteran's active 
service or for many years thereafter, nor is hypertension 
otherwise related to such service or to the veteran's 
service-connected PTSD.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to be 
incurred in or aggravated by such service, nor is 
hypertension proximately due to or the result of the 
veteran's service-connected PTSD.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in March 2004.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 
18 Vet. App. 112 (2004), requesting the claimant to provide 
evidence in his possession that pertains to the claim.  
                                                                           
The RO also provided the appellant with notice in March 2006 
and October 2007, subsequent to the August 2004 adjudication.  
The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claim.  

While the notice was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in July 2006 and September 2006 
supplemental statements of the case following the provision 
of notice in March 2006.  The claim was again readjudicated 
in a December 2007 supplemental statement of the case, 
following the provision of notice in October 2007.  The 
veteran and his representative have not alleged any prejudice 
as a result of the untimely notification, nor has any been 
shown.  

VA has obtained service medical records, VA and private 
medical record.  The VA has assisted the veteran in obtaining 
evidence and afforded the veteran physical examinations in 
April 2004 and November 2007 to determine whether 
hypertension is secondary to his service-connected PTSD.  
Although the veteran was not provided a VA examination to 
determine whether hypertension is directly related to 
service, as will be discussed below, the evidence of record 
does not contain competent evidence that he complained of, 
was treated for, or diagnosed with hypertension in service or 
within one year of service.  Consequently, a medical 
examination for direct service connection is not necessary to 
decide the claim.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  In a statement 
received from the veteran's representative in January 2008, 
it was noted that the veteran had no further evidence to 
submit.  The Board notes that all known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
and his representative have not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection for hypertension, to include as secondary 
to service-connected PTSD.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
hypertension, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.   Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is warranted for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has also 
held that service connection can be granted for a disability 
that is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

The Board notes, however, that even though the veteran is not 
seeking service connection on a direct basis, all theories of 
entitlement--direct and secondary--must be considered.  See 
Hodge v. West, 155 F.3d 1356, 1362-1363 (Fed. Cir. 1998) 
(noting that Congress expects the VA "to fully and 
sympathetically develop the veteran's claim to its optimum 
before deciding it on the merits").       

The Board finds that service connection for hypertension on a 
direct basis is not warranted.  Service medical records are 
silent for any complaints of, treatments for, and diagnosis 
of hypertension.  The veteran's January 1946 separation 
examination shows that his blood pressure before exercise was 
132/80, and three minutes after exercise it was 116/80.  No 
hypertension was diagnosed.

Although the VA has determined that the veteran did engage in 
combat, the provisions of 38 U.S.C.A. § 1154(b) are not for 
application given that the veteran does not contend that 
hypertension is combat-related but rather related to his 
service-connected PTSD, which is combat-related.  

An April 2004 VA examination reflects that the veteran 
reported having been diagnosed in 1948 by a private physician 
in Burbank, California.  The Board notes, however, that there 
is no medical evidence to support that he was diagnosed back 
in 1948 with hypertension.  Even assuming for the sake of 
argument that he was diagnosed in 1948, this was 2 years 
after service.  Consequently, the one year presumption for 
incurrence of hypertension in service is not for application.  
In addition, April 2004 and September 2005 VA examinations 
reveal a medical history with hypertension diagnosed in 1984, 
which is 38 years after service.  This lengthy period without 
treatment after service suggests that there has not been a 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).
    
Also, the veteran had submitted claims for other VA benefits 
based on other disabilities in January 1946 and March 2003.  
It was not until January 2004 when the veteran submitted a 
claim for hypertension.  This suggests that the veteran did 
not believe he had hypertension related to his service until 
many years after service as the Board believes it reasonable 
to assume that the veteran would have included a hypertension 
claim with his other earlier claims.  In sum, there is no 
supporting evidence to suggest any continuity of hypertension 
from service to show a nexus to service.   

Again, the Board acknowledges the veteran is not seeking 
service connection for hypertension on a direct basis, but 
rather as secondary to his service-connected PTSD.  

By letter dated in January 2004, SKJ, M.D. of the VA stated 
it was impossible for him to say with certainty, but it is 
possible that the veteran's hypertension might be related in 
part to his PTSD.  And in another letter in July 2006, Dr. 
SKJ noted that it was not possible for him to determine what 
role PTSD had in the veteran's hypertension and that it was 
possible that it was a contributing factor.  The Board notes 
that Dr. SKJ's speculative medical opinion is inadequate for 
rating purposes.  See Morris v. West, 13 Vet. App. 94, 97 
(1999) (A diagnosis that the appellant was "possibly" 
suffering from a disability was deemed speculative.)  The 
Board additionally notes that Dr. SKJ's opinion was proffered 
without supporting clinical data or other rationale rendering 
it too speculative in order to provide the degree of 
certainty required for medical nexus evidence.  See Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  
  
The Board acknowledges the veteran's assertions that the 
currently diagnosed hypertension is secondary to his service-
connected PTSD.  However, although lay persons are competent 
to provide evidence regarding injury and symptomatology, they 
are not competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder.  

The Board also acknowledges that in support of his claim, the 
veteran submitted the following: a May 1995 letter from 
Lawrence R. Moss, M.D., who conducted a review of medical 
literature to explore possible casual factors that included 
the development of hypertension in war veterans and PTSD; and 
a January 2001 letter from the County of San Diego noting 
that it was premature to draw conclusions about the 
relationship of combat and PTSD to cardiovascular and other 
disorders, and that two VA studies may shed further light on 
the subject of a possible relationship.  Also submitted was a 
January 2004 article entitled "Posttraumatic [sic] Stress 
Disorder and Physical Illness: Results from Clinical and 
Epidemiologic Studies" by Joseph A. Boscarino, PhD, MPH, who 
notes that the evidence linking cardiovascular diseases and 
exposure to psychological trauma is particularly strong and 
has been found consistently across different populations and 
stressor events.  

In addition, there is a March 2004 presentation by Dr. 
Boscarino, which notes that a study suggests that exposure to 
psychological trauma is linked to cardiovascular disease and 
that a major factor is the presence of co-morbid PTSD; and a 
March 2004 letter from Dr. Boscarino that noted that if a 
veteran has a long-term history of PTSD, especially if it is 
concurrent with other major psychiatric disorders or 
inflammatory diseases (such as rheumatoid arthritis, 
psoriasis, thyroid diseases, inflammatory bowel disease, 
etc.), then the veteran has a high risk for developing 
cardiovascular disease, including coronary artery diseases 
and myocardial infarction."  However, the Board notes that 
generally, an attempt to establish a medical nexus between 
service and a disease or injury solely by generic information 
in a medical journal or treatise "is too general and 
inconclusive."  Sacks v. West, 11 Vet. App. 314, 317 (1998).  
Here, the evidence contains generic statements about the 
possibility of a link between PTSD and cardiovascular 
diseases.  As discussed below, the aforementioned evidence 
was addressed by two different VA examiners.   

When the veteran was afforded a VA examination in April 2004, 
the diagnosis was controlled hypertension on medication.  
After examining the veteran, and reviewing his service 
medical records and the aforementioned medical literature 
submitted by the veteran, the VA examiner opined that 
hypertension is not related to the service-connected PTSD.  
The VA examiner explained than the veteran was not diagnosed 
with or treated for hypertension in service.  He continued 
that the veteran reported that he was treated for 
hypertension in 1984 after being discharged from service.  
The VA examiner noted that PTSD may cause a transient, but no 
permanent increase in blood pressure.

A VA examiner's opinion was later requested to determine 
whether the veteran's hypertension was related to his 
service-connected PTSD.  In September 2005, a VA examiner 
reviewed the veteran's claims entire claims file, which 
included the letter and article from Dr. Boscarino.  The VA 
examiner addressed Dr. Boscarino's conclusion that "[i]f a 
veteran had a long-term history of PTSD, especially if 
concurrent with other major psychiatric disorders or 
inflammatory disease, such as rheumatoid arthritis, 
psoriasis, thyroid disease, inflammatory bowel disease, etc., 
the veteran has a very high risk for developing 
cardiovascular disease including coronary artery diseases and 
myocardial infraction."  The VA examiner noted that the 
veteran did not appear to have any of the conditions listed 
by Dr. Boscarino.  The VA examiner continued that 
hypertension was diagnosed in 1984, PTSD was diagnosed in 
2003, and stroke was diagnosed in 2002.  She additionally 
noted that clinical data with large groups of patients 
demonstrating a casual relationship between hypertension and 
PTSD are lacking.  And she concluded that the veteran's 
hypertension is not a result of his service-connected PTSD.       

The veteran was afforded another VA examination in November 
2007 with the same examiner from the April 2004 VA 
examination.  Based on all medical records and medical 
literature in the veteran's claims file, the VA examiner 
concluded that the veteran's hypertension is not caused by or 
a result of PTSD, but PTSD may cause a transient but not 
permanent increase of blood pressure. 

The Board also views the April 2004 and November 2007 
opinions as against aggravation of the hypertension by the 
PTSD.  These opinions only referred to a possible transient 
but not a permanent increase of blood pressure.  A flare-up 
of symptoms, in the absence of an increase in the underlying 
severity, does not constitute aggravation of the disability.  
Hunt v. Derwinski, 1 Vet.App. 292, 296-7 (1991).
  
The Board also acknowledges a March 2002 Board decision 
submitted by the veteran regarding another appellant's claim 
even though the decision was a claim for the cause of another 
veteran's death.  The Board notes that a marked up copy was 
submitted by the veteran.  In that decision, it was decided 
that that veteran's service-connected psychiatric disability 
contributed substantially or materially to the veteran's 
death.  Highlighted was that the deceased veteran smoked 
heavily as a proximate result of anxiety associated with his 
service-connected PTSD.  Also highlighted was that the 
benefit was granted because the appellant in that case 
submitted an article entitled, "Hypertension in the War 
Veteran."  The decision further noted that of record was a 
private medical opinion supporting the appellant's claim and 
that overall, there was no evidence to refute the article and 
private medical opinion supporting the appellant's claim.  
The Board notes that here, however, there is evidence from 
two VA medical examiners to refute the articles submitted by 
the veteran in support of his claim that his hypertension is 
related to his service-connected PTSD.    

The Board sympathizes with the veteran, recognizes his 
service and understands fully his contentions.  Nevertheless, 
after thorough review of the evidence currently of record, 
the Board is led to the conclusion that there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination in this case.  
38 U.S.C.A. § 5107(b).  The weight of the evidence is against 
the veteran's claim.


ORDER

The appeal is denied.


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


